Citation Nr: 9910776	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
1991 rating action, which reduced the disability evaluation 
assigned for the veteran's low back disorder from 60 percent 
to 40 percent.  

2.  Entitlement to restoration of a 60 percent disability 
evaluation for the veteran's low back strain, with herniated 
nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
February 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns claimed error in a March 1991 rating action, arises 
from a June 1998 decision, with which the veteran disagreed 
in September 1998.  A statement of the case was issued in 
October 1998, and a substantive appeal, (VA Form 9, Appeal to 
Board of Veterans' Appeals), was received in November 1998.  
In February 1999, the veteran, accompanied by his 
representative, testified as to this matter at a video 
conference hearing conducted by the undersigned Member of the 
Board.  

The matter regarding the restoration of a 60 percent rating 
for the veteran's low back disability arose from the 
previously mentioned March 1991 rating action, which reduced 
the evaluation of the veteran's back disorder from 60 percent 
to 40 percent.  A notice of disagreement with that reduction 
was received in July 1991, and a statement of the case was 
issued in August 1991.  A substantive appeal was received in 
November 1991, and hearings at which the veteran testified 
with regard to this issue were conducted before regional 
office personnel in July 1992 and November 1993.  For reasons 
that are unclear, the issue apparently was not certified to 
the Board but since an appeal in this regard clearly has been 
perfected, the Board will address the matter below.  

FINDINGS OF FACT

1.  A claim to revise a previous decision on the ground that 
there was clear and unmistakable error in that decision 
presupposes that the challenged determination was final.  

2.  The veteran alleges that there was clear and unmistakable 
error in the March 1991 rating action which reduced the 
disability rating for his low back disability.  

3.  Prior to the date of the present decision by the Board, a 
final decision had not been entered with respect to the 
propriety of the March 1991 determination to reduce the 
rating for the veteran's low back disability.  

4.  Following the veteran's discharge from a hospital in May 
1989, the disability evaluation assigned for his service-
connected low back disorder was increased to 60 percent, 
effective from June 1, 1989.  

5.  Following a VA examination conducted in May 1990, the 
disability evaluation assigned for the veteran's low back 
disorder was reduced, from 60 percent to 40 percent, 
effective June 1, 1991.  

6.  The evidence raises a reasonable doubt as to whether 
there was sufficient improvement shown in the veteran's low 
back disability, between the time when he was discharged from 
a hospital in May 1989, and when he was examined for VA 
purposes in May 1990, to justify a reduction in his assigned 
evaluation.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a viable claim with 
respect to whether there was clear and unmistakable error in 
the March 1991 rating action which reduced the evaluation of 
his service connected back disorder from 60 percent to 40 
percent.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.105(a)(1998).

2.  Granting the benefit of the doubt to the veteran, the 
criteria for restoration of a 60 percent rating for low back 
strain with herniated nucleus pulposus have been met.  
38 U.S.C.A. § 5107 (West 1998); 38 C.F.R. §§ 3.102, 3.344, 
4.3 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  Clear and Unmistakable Error in Reduction for Low Back 
Disorder

In April 1998, the veteran's representative submitted a 
statement to the RO in which it was argued that a March 1991 
rating action, which had reduced the disability evaluation 
assigned for the veteran's low back disorder from 60 percent 
to 40 percent, was erroneous.  In June 1998, the RO entered a 
rating action in which it determined that there was no error 
in the March 1991 decision to reduce the veteran's rating.  
Subsequently, the veteran perfected an appeal with respect to 
the RO's June 1998 decision, and the matter was, in due 
course, forwarded to the Board in Washington, DC.  

As an initial matter, it is observed that a claim to revise a 
previous determination, based upon an assertion that there 
was clear and unmistakable error (CUE) in that decision, 
presupposes that the previous determination is final.  See 
38 C.F.R. § 3.105(a).  A claim of CUE is a collateral attack 
on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1521 
(Fed.Cir. 1994); Crippen v. Brown, 9 Vet.App. 412, 417-18 
(1996); Duran v. Brown, 7 Vet.App. 216, 224 (1994).  In this 
case it must be observed that, in November 1991, the veteran 
perfected an appeal with respect to the March 1991 decision 
that had reduced the disability rating for his back disorder.  
Therefore, the March 1991 RO decision did not become final 
prior to the veteran's 1998 appeal to the Board concerning 
alleged error in that 1991 decision.  See Link v. West, 12 
Vet. App. 39, 45 (1998), citing cases to the effect that, 
where an RO decision has been rendered nonfinal by an 
appellant's timely appeal to the Board, a claim of CUE does 
not exist, as a matter of law, as to such RO decision.  Since 
the 1991 decision was not final, a viable claim under 
38 C.F.R. § 3.105(a), alleging that it contained error, is 
not ripe.  

When the facts in a case are not in dispute, as here, the 
application of the law to the facts is dispositive.  In this 
case, since a final decision regarding the March 1991 
reduction of the veteran's disability rating was not entered 
prior to the perfection of the appeal concerning alleged 
error in the decision to reduce the rating, there is no 
entitlement under the law to the benefit sought, i.e., 
reversal of that decision based upon clear and unmistakable 
error.  Accordingly, the appeal as to alleged CUE must be 
terminated on that basis.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (where law, and not evidence, is dispositive, 
claim should be denied or appeal terminated because of lack 
of legal merit).

b.  Restoration of Rating for Low Back Disorder

A review of the record reflects that the veteran was service 
connected for  low back strain in an October 1969 rating 
action.  At that time, the disorder was assigned a 10 percent 
disability rating, effective from February 1969.  This 
disability remained evaluated as 10 percent disabling until 
1981.  Following a March 1981 examination that revealed what 
was described as markedly limited extension, together with 
limitation of lateral flexion, the veteran's disability 
evaluation was increased to 20 percent, in a September 1981 
rating action.  This increase was made effective from March 
1981.

In a January 1982 rating action, the disability evaluation 
for the veteran's low back disorder was increased to 40 
percent, effective from November 1981.  This was based upon a 
review of a November 1981 VA treatment record that reflected, 
among other things, that the veteran could bend forward only 
20 degrees.  In July 1989, the veteran's back disorder was 
assigned a 60 percent disability rating, effective from June 
1, 1989.  This action took place following the veteran's 
hospitalization in April and May 1989.  (The veteran was also 
assigned a temporary 100 percent rating pursuant to the 
provisions of 38 C.F.R. § 4.29, from April 10, 1989 to June 
1, 1989.  This regulation provides for a 100 percent rating 
for a service connected disability that requires hospital 
treatment for a period in excess of 21 days.)  

In a September 1990 rating action, the RO proposed to reduce 
the evaluation assigned for the veteran's back disorder to 40 
percent.  Later that month, the veteran was notified of this 
proposal, and of his right to request a hearing regarding the 
matter.  The veteran was subsequently scheduled to appear at 
a hearing to be conducted at the Boston RO in March 1991, but 
he failed to report for it.  By a March 1991 rating action, 
the proposed reduction was implemented, effective from June 
1, 1991.  As described in previous sections of the present 
decision, the veteran disagreed with this reduction in a 
statement submitted by his representative in July 1991, and 
an appeal regarding the reduction was perfected by the 
submission of a VA Form 1-9, received in November 1991.  

Pursuant to the provisions of 38 C.F.R. § 3.344(a), rating 
agencies are instructed to handle cases affected by change of 
medical findings so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws 
and VA regulations governing disability compensation.  In 
38 C.F.R. § 3.344(b), however, it is noted that, for 
disabilities that are not stable or are likely to improve, 
and for which a rating has not continued at the same level 
for 5 years or more, as here, a re-examination disclosing 
improvement will warrant reduction in rating.  See Greyzck v. 
West, ___ Vet.App. ___, No. 97-2204, slip op. at 5-6 (Mar. 
31, 1999).

The veteran's low back disability has been evaluated under 
the provisions of Diagnostic Code 5293.  The record reflects 
that consideration has also been given to Diagnostic Code 
5295.  Pursuant to Diagnostic Code 5293, for intervertebral 
disc syndrome, a 40 percent rating is assigned when it is 
severe, with recurring attacks, with intermittent relief.  A 
60 percent rating, the highest rating under this code, is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Under Diagnostic Code 5295, for lumbosacral strain, a 40 
percent rating is the highest rating.  This is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board also observes that, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

As indicated above, the evidence considered when the 
evaluation for the veteran's low back disorder was increased 
to 60 percent, effective in June 1989, consisted of the 
discharge summary from his April to May 1989 hospitalization.  
This revealed that the veteran was admitted after 
experiencing increasing back pain in the three weeks 
preceding the hospitalization.  This document also disclosed 
that there was worsening left leg pain and left leg numbness, 
that the extensor hallucis longus and extensor digitorum 
communis were weak on the left, and that there was a 
diminished response "to pin" over the lateral aspect of the 
left leg.  Diagnostic studies revealed the presence of disc 
herniation and spondylolisthesis and, by early May, it was 
considered that the veteran had "much improved" and was 
ready for home and exercise.  The diagnosis was lumbar 
arthritis with disc degeneration.  

Prior to the proposed reduction in the veteran's disability 
evaluation, he underwent an examination for VA purposes in 
May 1990.  At that time, he complained of low back pain at 
rest, which was about a "4" on a scale of 1-to-10, with 
exacerbations up to "5 or 6" out of 10.  He reported that, 
in the mornings, he would not experience any leg pain, but 
that this would occur after 11/2 to 2 hours.  This pain would 
radiate down into both buttocks, the left outer calf, and 
occasionally to both great toes.  The pain was described as 
definitely worse on the left side, and would be accompanied 
by numbness.  The veteran also reported that his symptoms 
were exacerbated by standing for more than ten minutes, 
walking for more than twenty minutes, or sitting for more 
than fifteen minutes.  He asserted that, in the prior year, 
he had experienced three episodes of severe pain which had 
caused him to be bedridden for three or four days.  

Clinical examination of the veteran revealed that the lumbar 
area was mostly flat, and that there was mild paraspinous 
tenderness, with no spasm.  Forward flexion was measured to 
30 degrees, and backward extension to 10 degrees.  Lateral 
flexion was measured to 20 degrees on the right, and to 30 
degrees on the left.  In addition, throughout these 
maneuvers, it was noted that the veteran complained of pain.  

Examination of the legs revealed that there was no loss of 
muscle mass or strength, and that the veteran's reflexes were 
intact.  Although no sensory loss was demonstrated by 
pinprick or light touch, the veteran nevertheless described 
experiencing numbness, "as if legs were just waking up from 
Novocaine."  The diagnostic impression was as follows:  

Lumbosacral Strain; history of herniated nucleus 
pulposus, L-4, 5 and S-1, with symptoms of 
radiculopathy involving mostly the left leg but 
somewhat the right leg also.  Patient has 
significant pain and limitation of motion as 
demonstrated above.  

The foregoing evidence reflects that the veteran's complaints 
at the time of his 1989 hospitalization, and when examined in 
1990, were similar.  It appears, however, that the complaints 
of pain recorded at the time of the 1990 examination were 
more severe than when the veteran was discharged from the 
hospital in May 1989.  There was improvement noted in his 
complaints at the time of his hospital discharge but, when he 
was examined in 1990, the veteran's complaints of pain were 
described as significant.  

With respect to the  range of motion of the veteran's lumbar 
spine, it is not possible to determine whether there was any 
improvement between the time of his hospital discharge, in 
1989, and the examination he underwent in May 1990.  The 
hospital record does not reflect any findings regarding range 
of motion.  Clearly, however, limitation of motion was 
present at the time of the 1990 examination, and it appears 
to have been characterized as significant.  The Board notes 
that the precise structure of the examiner's sentence, in 
which limitation of motion was mentioned in the diagnostic 
impression of the veteran's condition following the 1990 
examination, is such that we are unable to ascertain whether 
only the veteran's pain was considered significant, or 
whether it was the veteran's pain and his limitation of 
motion that was significant.

Similarly, it is unclear whether any improvement was shown 
with respect to sensory loss between the time of the 
veteran's 1989 hospital discharge and his 1990 examination.  
While the records show that, when the veteran was 
hospitalized, there was a diminished response to pin 
sensitivity over the lateral aspect of the left leg, and it 
was specifically noted that there was no sensory loss 
demonstrated by pinprick in 1990, the veteran's 1990 
diagnosis nevertheless included "symptoms of 
radiculopathy."  

As to leg strength, the record does appear to support the 
conclusion that the veteran's leg strength had improved 
during the period between the time of his hospital discharge, 
in 1989, and the examination conducted in May 1990.  In 1989, 
it was noted that the veteran's extensor hallucis longus and 
extensor digitorum communis were weak upon admission.  By 
April 21, 1989, it was noted that the veteran's leg was 
"regaining strength" and he was "much improved" at the 
time of his discharge.  Although this clearly shows leg 
strength improvement at the time of the hospital discharge, 
there is a strong implication that this leg strength was not 
yet full.  In May 1990, however, it was recorded that there 
was no loss of leg strength.  Thus, one could conclude that 
there had been improvement in leg strength during the period 
between the veteran's 1989 hospitalization and his 1990 
examination.  

In summary, it may be reasonably concluded that this case 
reflects that the pain produced by the veteran's low back 
disability had worsened between the time of his 1989 hospital 
discharge and the 1990 examination, but that there had been 
some improvement in leg strength during that period.  It is 
unclear whether there was any improvement in sensory loss 
experienced by the veteran during this period, or whether 
there was any improvement in the range of motion of his 
lumbar spine.

Since a reduction of a particular disability evaluation 
requires that the evidence show improvement in the particular 
disability, and in this case there appears to have been 
improvement in one aspect of the disability and a worsening 
in another (and ambiguity in still other areas), the Board 
concludes that there is an approximate balance of positive 
and negative evidence regarding whether improvement in the 
veteran's back disability was shown at the time the rating 
reduction was made.  When the evidence is in such relative 
equipoise, the veteran prevails.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.

In view of the foregoing, resolving reasonable doubt in the 
veteran's favor, the 60 percent evaluation for the veteran's 
low back disability, reduced to a 40 percent evaluation by a 
March 1991 rating action, must be restored.  


ORDER

1.  The veteran's appeal regarding his claim that there was 
clear and unmistakable error in a March 1991 rating action, 
which reduced the disability evaluation assigned for his low 
back disorder from 60 percent to 40 percent, is dismissed.

2.  Restoration of a 60 percent rating for low back strain 
with herniated nucleus pulposus is granted, subject to the 
controlling law and regulations governing the payment of 
monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

